The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 13, 2014

                                     No. 04-13-00668-CR

                                       Javier GARZA,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR3388
                    The Honorable Angus K. McGinty, Judge Presiding


                                       ORDER
       The appellant’s brief was originally due to be filed on February 7, 2014. On February 6,
2014, appellant filed a motion requesting a 90-day extension to file his brief. The motion is
GRANTED IN PART. The Appellant’s brief must be filed by April 8, 2014. NO FURTHER
EXTENSIONS WILL BE GRANTED ABSENT EXTENUATING CIRCUMSTANCES.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court